97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Freddie Dean FREEMAN, Appellant,v.ARKANSAS POST PRISON TRANSFER BOARD, Chairman;  John Does, Appellees.
No. 96-2149.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 21, 1996.Filed Sept. 30, 1996.

Before McMILLIAN, LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.

PER CURIAM

1
Freddie D. Freeman appeals the district court's1 dismissal of his complaint alleging a due process violation in parole proceedings.  After carefully reviewing the record, we conclude that the dismissal was not an abuse of discretion.  Accordingly, we affirm.  See 8th Cir.  R. 47A.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas